DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 9,754,668).
The applied reference has a common applicant/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claims 1 and 13, Wang discloses digital perceptron device (figs. 1 – 11 and all related texts), comprising: 
a first read-only-memory (ROM) array (array 600, fig. 2) comprising m rows (m-row) by n columns (n-bit) of first memory cells for parallel comparing a n-bit input symbol with a number m of n-bit content symbols hardwired in the m rows of first memory cells (see texts of claim 1), wherein each row of the first memory cells generates an indication signal indicative of whether the n-bit input symbol matches its hardwired n-bit content symbol (see texts of claim 1.  Hard-wired contents are referred to as pre-written sequential instructions stored in the memory); 
a detection circuit (detector circuit 800, col. 3, line 25 – col. 4, line 14.  See also texts of claim 1) and for respectively applying a number m of switching signals to a number m of wordlines of a second ROM array in response to a number m of indication signals (see texts of claims 1 and 11); and 
the second ROM array (array 100, fig. 2) comprising m rows (m-row) by q columns of second memory cells (q-bit), wherein a number m of q-bit response symbols are respectively hardwired in the m rows of second memory cells (see texts of claims 1 and 11); 
wherein while receiving an activated switching signal (see texts of claims 1 and 11), a row of second memory cells is switched on to output its hardwired q-bit response symbol as a q-bit output symbol (col. 3, lines 45 – 55; col. 6, lines 43 – 49).

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roy et al. (US 2020/0342940).
	Regarding claims 1 and 13, Roy et al. disclose a digital perceptron device (figs. 1 – 8 and all related texts), comprising: 
a first read-only-memory (ROM) array comprising m rows by n columns of first memory cells (referred to as memory array 12b, fig. 3, with number of rows and columns as shown) for parallel comparing a n-bit input symbol with a number m of n-bit content symbols (via comparator 108b and 108a, fig. 3) hardwired in the m rows of first memory cells (input symbol/word is input via data lines 24, fig. 3.  Hardwired data are referred to as data stored in the memory cells of the array), wherein each row of the first memory cells generates an indication signal indicative of whether the n-bit input symbol matches its hardwired n-bit content symbol (via flags indication whether matches between the encoded values and the expected values, para 0019, 0021, 0022, 0042); 
a detection circuit for respectively applying a number m of switching signals to a number m of wordlines of a second ROM array in response to a number m of indication signals (detection circuit 102, fig. 4, para 0010 – 0023); and 
the second ROM array comprising m rows by q columns of second memory cells (referred to as array 12a, fig. 3), wherein a number m of q-bit response symbols are respectively hardwired in the m rows of second memory cells (referred to in para 0006 as “data stored in the memory cells”); 
wherein while receiving an activated switching signal (referred to as encode signals, para 0010, 0015, 0021), a row of second memory cells is switched on to output its hardwired q-bit response symbol as a q-bit output symbol (para 0015, data word/symbol output from data line 24a, see also para 0041, 0042, etc…).

Allowable Subject Matter
Claims 2 – 12 and 14 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the perceptron device/method as shown above, further comprising, in combination, the features and limitations additionally claimed at least in claims 2, 3, 8, 10, 11, 14, 15, and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                           June 30, 2022